OPINION OF THE COURT
Per Curiam.
After entering a plea of not guilty, the respondent was found guilty in the United States District Court for the Eastern District of New York of conspiracy to distribute and possess *160with intent to distribute marihuana, in violation of 21 USC § 846 and 841; receipt of stolen art, in violation of 18 USC § 2315; conspiracy to commit extortion and attempted extortion, in violation of 18 USC § 1951; use of a firearm in relation to a crime of violence in violation of 18 USC § 924 (c) (1); travel and use of an interstate facility in aid of racketeering, in violation of 18 USC § 1952 (a) (2); and conspiracy to use and use of extortionate means to collect an extension of credit, in violation of 18 USC § 894 (a) (1). On June 29, 1998, sentence was imposed.
The Federal crime of conspiracy to distribute and possess with intent to distribute marihuana is a criminal offense which, if committed in New York State, would constitute a felony under New York law (see, Matter of Carbonaro, 94 AD2d 299; Matter of Effron, 58 AD2d 510).
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Bracken, Rosenblatt, Miller and O’Brien, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Gary Friedman, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Gary Friedman is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.